UNSECURED ENVIRONMENTAL INDEMNITY

THIS UNSECURED ENVIRONMENTAL INDEMNITY (this “Agreement”) is made and entered
into as of December 23, 2010, by G&E HC REIT II LAWTON MOB PORTFOLIO, LLC, a
Delaware limited liability company (“Borrower”), and GRUBB & ELLIS HEALTHCARE
REIT II, INC., a Maryland corporation (“Guarantor”) (Borrower and Guarantor
being sometimes herein collectively called "Indemnitor”), in favor of U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”).

RECITALS

A. Lender has agreed to make a term loan to Borrower, in the principal amount of
up to Seven Million Three Hundred Thousand and No/100 Dollars ($7,300,000.00)
(“Loan”), which Loan is evidenced by a Secured Promissory Note (“Note”) of even
date herewith, executed by Borrower to Lender, in the face principal amount of
$7,300,000.00, and which Loan and Note are secured by, among other documents, a
Deed of Trust (With Assignment of Leases and Rents, Security Agreement and
Fixture Filing) (Leasehold) (“Deed of Trust”), pertaining to certain real
property located in the City of Lawton, Comanche County, Oklahoma, which is
described in the Deed of Trust (such real property, together with Borrower’s
interest in all now or hereinafter existing improvements thereto, is referred to
herein as the “Property”); and

B. Borrower has entered into a Loan Agreement (“Loan Agreement”) with Lender,
relating to the Loan; and

C. Lender has refused to make the Loan to Borrower unless this Agreement is
executed by Indemnitor and is delivered to Lender, since the presence of
Hazardous Substances (as defined below) and/or violations of Environmental
Regulations (as defined below) may reduce the value of the Property to an extent
which is unforeseeable and indeterminable and may, in fact, cause the value of
the Property to be substantially less than claims against Lender and/or
liabilities associated with ownership of the Property.

NOW, THEREFORE, in consideration of Lender’s agreement to make the Loan to
Borrower and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Indemnitor, Indemnitor hereby
agrees that the foregoing recitals are true and correct and are by this
reference hereby made a part hereof as if fully set forth below, and further
covenants and agrees with Lender, its successors and assigns, as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a) "Environmental Regulations” means any and all present or future federal,
state or local laws, common law, statutes, codes, ordinances, rules,
regulations, decrees, permits, policies, guidance documents or other
requirements applicable to Borrower and/or the Property and (i) relating to
health, safety or the environment, or (ii) governing, regulating or pertaining
to the generation, treatment, storage, handling, transportation, use, release,
discharge or disposal of any Hazardous Substance, or (iii) relating to
industrial hygiene or environmental conditions including without limitation
soil, groundwater and indoor and ambient air conditions. “Environmental
Regulations” include, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.),
the Resource Conservation Recovery Act of 1976, and the Clean Water Act, the
Clean Air Act, all as now or hereafter amended, supplemented or replaced from
time to time.

(b) "Hazardous Substance” means any substance or material defined in or governed
by any Environmental Regulation as a dangerous, toxic or hazardous pollutant,
contaminant, chemical, waste, material or substance, and also expressly includes
urea formaldehyde, polychlorinated biphenyls, dioxin, radon, asbestos, asbestos
containing materials, nuclear fuel or waste, radioactive materials, explosives,
carcinogens and petroleum products, including but not limited to crude oil or
any fraction thereof, natural gas, natural gas liquids, gasoline and synthetic
gas, or any other waste, material, substance, pollutant or contaminant which
would subject the owner or operator of the Property to any obligations, damages,
penalties or liabilities under any applicable Environmental Regulation.

2. Representations and Warranties. Except as otherwise provided herein,
Indemnitor represents and warrants to Lender that, to the best of Indemnitor’s
knowledge after commercially reasonable investigation, except as disclosed in
that certain (i) Phase I Environmental Site Assessment Report prepared by
Partner Engineering and Science, Inc., dated October 12, 2010, Partner Project
No. 10-71366.1, (ii) Phase I Environmental Site Assessment Report prepared by
Partner Engineering and Science, Inc., dated October 12, 2010, Partner Project
No. 10-71366.2, and (iii) Limited Mold & Moisture Survey Report prepared by
Partner Engineering and Science, Inc., dated November 16, 2010, Partner Project
No. 10-72566.1 (collectively, the “Existing Environmental Reports”), in the form
disclosed to Lender, as of the date of recordation of the Deed of Trust, (i) no
Hazardous Substance has been placed, stored, located, generated, produced,
created, processed, treated, transported, incorporated, discharged, emitted,
spilled, released, deposited or disposed of or allowed to escape in, upon,
under, over or from the Property; (ii) no threat exists of a spill, discharge,
release or emission of a Hazardous Substance upon or from the Property into the
environment in violation of any Environmental Regulation; (iii) the Property has
not ever been used as or for a mine, a landfill, a dump or other disposal
facility, industrial or manufacturing purposes, or a gasoline service station;
(iv) no underground storage tank is located in the Property or has previously
been located therein but has been removed therefrom; (v) no violation of any
Environmental Regulation exists in, upon, under, over or from the Property, and
no notice of any such violation or any alleged violation thereof has been issued
or given by any governmental entity or agency; (vi) no person, party or private
or governmental agency or entity has given any notice of or asserted any claim,
cause of action, penalty, cost or demand for payment or compensation, whether or
not involving any injury or threatened injury to human health, the environment
or natural resources, resulting or allegedly resulting from any activity or
event described in (i) above; (vii) there have not ever been any actions, suits,
proceedings or damage settlements relating in any way to Hazardous Substances
in, upon, under, over or from the Property; (viii) there has not ever been any
investigation or report involving the Property by any governmental entity or
agency which in any way relates to Hazardous Substances; (ix) the Property has
not been listed in the United States Environmental Protection Agency’s National
Priorities List of Hazardous Waste Sites or any other list, schedule, log,
inventory or record of Hazardous Substance sites maintained by any federal,
state or local governmental agency; and (x) the Property has not been subject to
any lien or claim for lien or threat of a lien in favor of any governmental
entity or agency as a result of any presence, release or threatened release of
any Hazardous Substance in, on, under, over or from the Property. Indemnitor
acknowledges that Lender has made written request to Borrower for information
regarding the environmental condition of the Property and the representations
and warranties in this Section 2 are in partial response to such request for
information.

3. Covenants. Indemnitor covenants and agrees as follows:

(a) Except as otherwise provided herein, Indemnitor: (i) shall not place,
locate, produce, generate, create, store, treat, handle, transport, incorporate,
discharge, emit, spill, release, deposit or dispose of any Hazardous Substance
in, upon, under, over or from the Property; (ii) shall not permit any Hazardous
Substance to be placed, located, produced, generated, created, stored, treated,
handled, transported, incorporated, discharged, emitted, spilled, released,
deposited, disposed of or to escape therein, thereupon, thereunder, thereover or
therefrom; (iii) shall cause all Hazardous Substances found thereon in violation
hereof to be properly removed therefrom and properly disposed of at Indemnitor’s
sole cost and expense, in accordance with all applicable Environmental
Regulations; (iv) shall remediate the adverse effects of such Hazardous
Substances on the Property; (v) shall not install or permit to be installed any
underground storage tank therein or thereunder (and underground storage tanks
are expressly excluded from Permitted Hazardous Substances, as defined below);
(vi) shall not permit any violation of any Environmental Regulation to exist
upon or with respect to the Property, (vii) shall comply with all Environmental
Regulations which are applicable to the Property; (viii) shall not settle or
compromise any claim, action, suit or proceeding relating to any matter covered
by this Agreement to which Lender is a party, without the prior written consent
of Lender; (ix) shall not create or permit to continue in existence any lien
(whether or not such lien has priority over the lien created by the Deed of
Trust) upon the Property imposed pursuant to any Environmental Regulation; and
(x) shall not change or alter any use of the Property permitted in the Loan
Documents unless Indemnitor has notified Lender thereof in writing and Lender
has determined, in its sole discretion, that such change or modification will
not result in a significantly greater risk of having Hazardous Substances in, on
under or about the Property in violation of this Agreement or applicable
Environmental Regulations. Notwithstanding the above or any other provisions of
this Agreement to the contrary, Indemnitor may permit to be handled, used and
stored (but not spilled, released or discharged) at the Premises amounts of
Hazardous Substances that are customarily stored or used in the ordinary course
of business of managing and operating medical office building and that do not
create any significant risk of environmental contamination (“Permitted Hazardous
Substances”), provided that all Permitted Hazardous Substances must be stored
and used in strict accordance with all applicable Environmental Regulations and
good hazardous materials storage and handling practices and shall be subject to
all covenants, indemnities and other provisions of this Agreement.

(b) At any time, and from time to time, if Lender has reason to believe that any
change has occurred or that any potential liability has arisen relating to
Hazardous Substances in or upon the Property, which may adversely affect
Lender’s interests, and if Lender so requests, Indemnitor shall have any
environmental audit relating to the Property theretofore provided by Indemnitor
to Lender updated and/or amplified, at Indemnitor’s sole cost and expense, by an
environmental engineer, scientist or consultant acceptable to Lender, or shall
have an environmental audit prepared for Lender, if none has previously been so
provided with respect to the Property. Lender shall also have the right, in its
sole discretion, to retain, at Indemnitor’s expense, an independent professional
consultant to review any environmental audit or report prepared by or on behalf
of Borrower or Indemnitor and/or to conduct its own investigation of the
Property with respect to Hazardous Substances. Indemnitor hereby grants to
Lender, its agents, employees, consultants and contractors, an irrevocable
license and authorization to enter upon and inspect the Property and to perform
such tests, including subsurface testing, soils and groundwater testing, and
other tests which may physically invade the Property, as Lender, in its sole
discretion, determines are necessary, subject to the rights of existing tenant
leases. All environmental audits, reviews of environmental audits, reports,
investigations, tests, or other data provided by an environmental consultant
will hereinafter be referred to as “Environmental Reports.” The results of all
investigations and reports prepared by Lender are and at all times will remain
the property of Lender, and under no circumstances shall Lender have any
obligation whatsoever to disclose or otherwise make available to Indemnitor or
any other person such results or any other information obtained in connection
with such Environmental Reports. Provided, however, if Lender declares an Event
of Default as a result of information disclosed in an Environmental Report
Lender agrees to provide Indemnitor with a copy of such Environmental Report.

(c) If any Hazardous Substances or any violation of Environmental Regulations
are disclosed by any Environmental Report or otherwise become known to
Indemnitor, Indemnitor shall promptly disclose the same to Lender, and
Indemnitor shall submit to Lender within 30 days after written request by Lender
a written environmental plan setting forth a description of such event or
situation and the action that Indemnitor proposes to take or cause to be taken
with respect thereto to bring the Property into compliance with all
Environmental Regulations (“Clean Up”). Such environmental plan shall include,
without limitation (i) any proposed corrective work, (ii) the estimated cost and
time of completion thereof, (iii) the name of the proposed contractor and a copy
of the proposed construction contract, (iv) any approvals of any governmental or
quasi-governmental authority that are required under any Environmental
Regulations, and (v) such additional data, instruments, documents, agreements or
other materials or information as Lender may reasonably request. Such
environmental plan shall be subject to Lender’s approval in its reasonable
discretion. Upon obtaining Lender’s approval, Indemnitor shall thereafter
diligently and continuously pursue the Clean Up of the Property until
completion. During the course of diligently and continuously pursuing such plan
to Clean Up the Property, Indemnitor shall inform Lender monthly as to the
status of such plan of Clean Up. Upon completion of the Clean Up, Indemnitor
shall obtain and deliver to Lender a written report, in form and substance
acceptable to Lender, from an engineer or consultant acceptable to Lender,
stating that all required action has been properly taken and that the Property
is in compliance with all applicable Environmental Regulations. If Indemnitor
fails to diligently and continuously pursue any actions required of it under
this paragraph, such failure will, at Lender’s option and upon written notice to
Indemnitor, constitute an event of default hereunder and Lender will be entitled
to itself take any steps that Lender deems necessary to prepare, implement and
complete a Clean Up plan. In such event, Indemnitor shall reimburse Lender for
all costs and expenses incurred by Lender pursuant to the preceding sentence
within ten (10) days after written request by Lender.

(d) Indemnitor shall, promptly after obtaining actual knowledge thereof, advise
Lender in writing of (i) any violation of any applicable Environmental
Regulation relating to the Property, (ii) any governmental or regulatory actions
(including without limitation information requests) instituted or threatened in
writing under any Environmental Regulation affecting the Property, including
without limitation any notice of inspection, abatement, noncompliance or
potential liability, (iii) all claims made or threatened in writing by any third
party against Indemnitor or the Property relating to any Hazardous Substance or
a violation of any Environmental Regulation, (iv) discovery by Indemnitor of any
occurrence or condition on or under the Property or on or under any real
property adjoining or in the vicinity of the Property which could subject
Indemnitor, Lender or the Property to a claim or lien under any Environmental
Regulation or to any restrictions on ownership, occupancy, transferability or
use of the Property under any Environmental Regulation, or the Property to
designation as “border zone property”, and (v) any fact or event which would
render any representation or warranty contained in Paragraph 2 of this Agreement
incorrect in any respect if made at the time of discovery. Indemnitor shall
promptly deliver to Lender copies of all orders, notices, permits, applications,
or other communications and reports, and of such other documentation or records
as Lender may request, relating to any such activity, Hazardous Substance,
Environmental Regulation, violations, actions, claims, liens, discovery, fact or
event which Indemnitor receives or which are susceptible of being obtained by
Indemnitor without undue cost or expense and without the necessity for
initiating legal proceedings to obtain the same.

4. Indemnity. Except as otherwise provided herein and/or in any other Loan
Document, Indemnitor shall indemnify Lender, its parent, directors, officers,
employees, agents, contractors, licensees, invitees, successors and assigns
(hereinafter collectively referred to as "Indemnified Parties”) against, shall
hold the Indemnified Parties harmless from, and shall reimburse the Indemnified
Parties for, any and all losses, claims, demands, judgments, penalties,
liabilities, costs, damages and expenses (hereinafter collectively referred to
as "Losses”), directly or indirectly, but actually, incurred by the Indemnified
Parties, whether foreseeable or unforeseeable, including court costs and
reasonable attorneys’ fees (prior to trial, at trial and on appeal), in any
action, administrative proceeding or negotiations against or involving any of
the Indemnified Parties, resulting from any breach of the covenants set forth in
Paragraph 3 hereof, from the incorrectness or untruthfulness of any warranty or
representation set forth in Paragraph 2 hereof, from a failure by Indemnitor to
perform any of its obligations hereunder with respect to any Hazardous
Substance, any Environmental Regulation, or from the presence of any Hazardous
Substance in, upon, under or over, or emanating from, the Property, whether or
not Indemnitor is responsible therefor, it being the intent of Indemnitor and
Lender that the Indemnified Parties shall have no liability or responsibility
for damage or injury to human health, the environment or natural resources
caused by, for abatement, clean up, remediation, removal or disposal of, or
otherwise with respect to, Hazardous Substances, for any violation of any
Environmental Regulation, or for detoxification of the Property, by virtue of
the interest of Lender in the Property created by the Deed of Trust or as the
result of Lender exercising any of its rights or remedies with respect thereto
or thereunder, including but not limited to becoming the owner thereof by sale,
foreclosure or conveyance in lieu thereof. The foregoing representations,
warranties, covenants and agreements of Paragraphs 2 and 3 hereof, and of this
Paragraph 4, shall be deemed continuing representations, warranties, covenants
and agreements for the benefit of the Indemnified Parties, including but not
limited to any purchaser at a foreclosure or other sale under the Deed of Trust,
any transferee of the title of Lender or any other purchaser at a foreclosure or
other sale under the Deed of Trust, and any subsequent owner of the Property
claiming by, through or under Lender, and shall survive the payment of the Note,
the satisfaction, release or reconveyance, full or partial, of the Deed of
Trust, any foreclosure of or sale pursuant to the Deed of Trust, and/or any
acquisition of title to the Property or any part thereof by Lender, or anyone
claiming by, through or under Lender, by deed in lieu of foreclosure or
otherwise, and also shall survive the repayment or any other satisfaction or
termination of the Loan, the Loan Agreement and/or the Note. Any amounts covered
by the foregoing indemnification shall bear interest at the Default Rate (as
that term is defined in the Note) from the date paid and shall be payable upon
receipt of demand for payment thereof from an Indemnified Party. Notwithstanding
anything to the contrary contained herein and/or in any other Loan Document,
Indemnitor’s liability hereunder and/or under any other Loan Document shall not
extend to any new condition (i.e., to the extent not previously existing,
whether or not previously known) arising after an Indemnified Party has acquired
possession or ownership of the Property (unless such “new” condition resulted
from, is a consequence of, or is otherwise related to a substance or other
condition which existed prior to such acquisition of possession or ownership by
an Indemnified Party).

5. Unsecured Obligations. Indemnitor agrees that its obligations under this
Agreement (i) are unlimited personal obligations separate from, independent of
and in addition to all obligations under the Loan Agreement, the Note and the
Deed of Trust, and (ii) are not secured by the Deed of Trust or any other
security instrument. Indemnitor acknowledges that Lender is unwilling to accept
such consequences and that Lender would not make the Loan but for the personal,
unsecured liability undertaken by Indemnitor hereunder.

6. Liability. Without limitation, the obligations and liability of Indemnitor
under this Agreement shall in no way be waived, released, discharged, reduced,
mitigated or otherwise affected by any neglect, delay or forbearance of Lender
in demanding, requiring or enforcing payment or performance of the obligations
and liability of Indemnitor hereunder, or the receivership, bankruptcy,
insolvency, liquidation or dissolution of Indemnitor. No action or proceeding
brought or instituted under this Agreement, and no recovery made as a result
thereof, shall be a bar or a defense to any further action or proceeding under
this Agreement. Indemnitor shall reimburse Lender and the other Indemnified
Parties for all reasonable attorneys’ fees and expenses actually incurred in
connection with the enforcement of the Indemnified Parties’ rights under this
Agreement, including those incurred in any case, action, proceeding or claim
under the Federal Bankruptcy Code or any successor statute or any other
insolvency law.

7. Indemnitor’s Waivers. Except as otherwise provided herein and/or in any other
Loan Document, each of the parties which collectively comprise Indemnitor waives
(a) any defense based upon any legal disability, insolvency, bankruptcy,
dissolution, liquidation, or other defense of, or the cessation or limitation of
the liability of, any other such party from any cause; (b) any defense based
upon the lack of authority or power of the officers, directors, partners,
members, managers, governors or agents acting or purporting to act on behalf of
any other such party or any partner therein or any defect in the formation
thereof; (c) any defense based upon the application by Borrower of proceeds of
the Loan for purposes other than the purposes represented by Borrower to Lender
or intended or understood by Lender or any such party; (d) any rights and
defenses arising out of an election of remedies by Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for the Loan or any obligations hereunder, has destroyed or otherwise impaired
the subrogation or reimbursement rights of any Indemnitor against Borrower or
any other party by operation of law or otherwise; (e) any defense based upon
Lender’s failure to disclose to any such party any information concerning the
financial condition or any other circumstances bearing on Borrower’s ability to
pay all sums payable under the Note or any of the other Loan Documents; (f) any
defense based upon any statute or rule of law which provides that the obligation
of an indemnitor must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (g) any defense based upon Lender’s
election, in any proceeding instituted under the Federal Bankruptcy Code, of the
application of Section 1111(b)(2) of the Federal Bankruptcy Code or any
successor statute; (h) any defense based upon any waiver by Lender of its
rights, powers or remedies under the Loan Documents or any delay by Lender in
exercising the same; (i) any defense based on changes in the ownership of any
such party; (j) any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Federal Bankruptcy Code; (k) any right of
subrogation, any right to enforce any remedy which Lender may have against
Borrower and any right to participate in, or benefit from, any security for the
Note or the other Loan Documents now or hereafter held by Lender;
(l) presentment, demand, protest and notice of any kind; and (m) any act,
provision or thing which might, but for this provision of this Agreement, be
deemed a legal or equitable discharge of an indemnitor. Indemnitor agrees that
the payment of all sums payable under the Note or any of the other Loan
Documents or any part thereof or other act which tolls any statute of
limitations applicable to the Note or the other Loan Documents shall similarly
operate to toll the statute of limitations applicable to Indemnitor’s liability
hereunder.

Without limiting the generality of the foregoing or any other provision hereof,
(i) Indemnitor expressly waives any and all rights of subrogation,
reimbursement, indemnification and contribution, and any other rights, benefits
and defenses that are or may become available to Indemnitor under applicable
law; and (ii) Indemnitor waives all rights and defenses that Indemnitor may have
because Borrower’s debt is secured by real property. This means, among other
things, that (a) Lender may collect from Indemnitor without first foreclosing on
any real or personal property collateral pledged by Borrower, and (b) if Lender
forecloses on any real property collateral pledged by Borrower, (A) the amount
of the debt may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) Lender may collect from Indemnitor even if Lender, by foreclosing
on the real property collateral, has destroyed any right Indemnitor may have to
collect from Borrower. This is an unconditional and irrevocable waiver of any
rights and defenses Indemnitor may have because Borrower’s debt is secured by
real property.

8. Notice. Any notice or other communication to any party in connection with
this Agreement shall be in writing and shall be given in the manner provided for
in the Loan Agreement (as to Borrower and Lender) or in the Guaranty (as to
Guarantor).

9. Governing Law; Severability. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF
THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF OKLAHOMA,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING
EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.
Whenever possible, each provision of this Agreement and any other statement,
instrument or transaction contemplated hereby or relating hereto shall be
interpreted in such manner as to be effective and valid under such applicable
law.

10. Designated Venue. AT THE OPTION OF LENDER, THIS AGREEMENT MAY BE ENFORCED IN
ANY FEDERAL COURT OR OKLAHOMA STATE COURT SITTING IN COMANCHE COUNTY, OKLAHOMA,
OR CALIFORNIA STATE COURT SITTING IN ORANGE COUNTY, CALIFORNIA; AND INDEMNITOR
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT
THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT INDEMNITOR COMMENCES
ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT,
LENDER AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF
THE JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

11. Waiver of Jury Trial. INDEMNITOR HEREBY WAIVES ANY RIGHT WHICH IT MAY HAVE
TO A TRIAL BY JURY IN ANY ACTION RELATING TO THIS AGREEMENT.

Indemnitor’s Initials:              

12. No Modifications. No modification, amendment, waiver or discharge of this
Agreement shall be valid unless the same is in writing and is signed by
Indemnitor and Lender.

13. Severability; Cumulative Nature. If any provision of this Agreement shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable as to any person and/or in any circumstances, it shall be deemed
severed herefrom as to such person and in said circumstances, but shall remain a
part hereof and in full force and effect with respect to all other persons and
circumstances, and all other provisions hereof shall remain in full force and
effect as to all persons and in all circumstances. The rights and remedies of
Lender under this Agreement shall be cumulative with and in addition to all
other rights and remedies of Lender against Indemnitor at law, in equity or
under any other document or instrument now or hereafter executed by Indemnitor
(including without limitation any right of reimbursement or contribution under
any Environmental Regulation).

14. Binding Effect; Joint and Several Obligations; Gender. This instrument is
unconditional and irrevocable and shall inure to the benefit of the Indemnified
Parties, and their heirs, executors, administrators, personal representatives,
successors and assigns, and shall bind Indemnitor, the parties which
collectively comprise Indemnitor, and their heirs, executors, administrators,
personal representatives, successors and assigns. The obligations of Indemnitor
under this Agreement shall be enforceable in all events against Borrower,
Guarantor, and their successors and assigns, and each of them, jointly and
severally. The use of any gender herein shall include all other genders.

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which, together,
shall constitute a single instrument.

16. Captions. The captions or headings herein are for convenience of reference
only, in no way define, limit or describe the scope or intent of any provision
of this Agreement, and are not to be considered in interpreting the same.

17. Agency. In the event any other lender purchases any interest in, or has
agreed to participate in, the Note and/or the Loan, the term “Lender”, as used
herein, shall include Lender on its own behalf and as Agent for each such other
lender.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, Indemnitor has duly executed this Agreement as of the day
and year first above written.

INDEMNITOR:

G&E HC REIT II LAWTON MOB PORTFOLIO, LLC,

a Delaware limited liability company

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership
Its Sole Member as Manager

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation
Its General Partner

By: /s/ Danny Prosky
Danny Prosky
Its President


Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation

By: /s/ Danny Prosky
Danny Prosky
Its President


